Order and judgment (one paper), Supreme Court, New York County (Irma Vidal Santaella, J.), entered on June 2, 1989, which denied petitioner’s application for an order directing the New York City Board of Education to amend the Board’s Regulations Relating to the Inspection and Copying of Records so as to bring those regulations into full compliance with the New York State Freedom of Information Law and dismissed the petition, unanimously affirmed, without costs.
The principle issue presented on this appeal is whether section II (4) of respondent’s Regulations Relating to the Inspection and Copying of Records must be amended to require respondent to either grant or deny access to records within 10 days after acknowledgment of receipt of the request for records. This requirement is contained in the regulations promulgated by the Committee on Open Government (21 NYCRR 1401.5 [d]). Although section 1401.5 (d) contains this requirement, the regulation is invalid as it is inconsistent with Public Officers Law § 89 (3), which contains no such time limitation but merely requires (as does the Board’s regulation *487II [4]) that the person requesting a record be furnished with a statement of the “approximate date when such request will be granted or denied”. Concur—Murphy, P. J., Sullivan, Carro and Rosenberger, JJ.